Citation Nr: 0602569	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  05-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDING OF FACT

Manifestations of the veteran's service-connected 
post-traumatic stress disorder (PTSD) include sleep 
impairment, nightmares, avoidance symptoms, hyperarousal, 
irritability, intrusive thoughts, difficulty with 
concentration, and social isolation that demonstrate 
occupational and social impairment with no more than reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the initial adjudication of the 
claim for service connection for PTSD, the RO notified the 
veteran by letter dated in March 2004 that VA would obtain 
all relevant evidence in the custody of a Federal department 
or agency.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disability or to provide 
a properly executed release so that VA could request the 
records for him.  The Board notes that the RO's March 2004 
letter informed the veteran of the requirements needed to 
establish entitlement to service connection.  This 
notification, however, would also apply to the "downstream" 
issue of entitlement to a higher initial evaluation.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (a), (d); 38 C.F.R. § 3.159 (c), (d).  
The claims file contains all available evidence pertinent to 
the claim, to include recent treatment records and reports 
from VA examinations conducted in March 2004 and March 2005.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.

Service connection for PTSD was granted by a rating decision 
dated in April 2004, and a 10 percent disability evaluation 
was assigned under the provisions of 38 


C.F.R. § 4.130, Diagnostic Code 9411, effective the date of 
receipt of the veteran's claim, February 9, 2004.  See 
38 C.F.R. § 3.400 (2005).  Thereafter, a rating decision 
dated in October 2004, assigned a 30 percent evaluation for 
the veteran's service-connected post-traumatic stress 
disorder, effective February 9, 2004, and a rating decision 
dated in May 2005, assigned a 50 percent evaluation, 
effective February 9, 2004.  A 50 percent rating contemplates 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory, 
for example retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal 


hygiene; and disorientation to time and place, memory loss 
for names of close relatives, own occupation, or own name.  
Id. 

The initial VA examination for compensation and pension 
purposes of the veteran's PTSD was conducted in March 2004.  
The veteran complained of nightmares, recurrent distressing 
thoughts of Vietnam, a detachment from others, sense of 
foreshortened future, sleep impairment, hypervigilence and 
exaggerated startle response, irritability, depressed mood, 
anhedonia, and feelings of worthlessness.  The mental status 
examination revealed a neatly dressed veteran with good 
hygiene who appeared pleasant, friendly, and cooperative.  He 
was oriented in all spheres, and his speech and thought 
process were normal.  He had fair to good eye contact.  His 
affect was constrictive and appropriate.  Additionally, there 
were no signs or complaints of delusions, hallucinations, 
obsessions, compulsions, or phobias.  The VA examiner 
concluded the veteran's PTSD symptoms, moderate in number and 
frequency, would cause "some reduced work productivity and 
some interference in his ability to interactive effectively 
and work efficiently."  A GAF score of 60 was assigned, 
indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  

At a March 2005 VA examination, the veteran reported that he 
did not get along well with people, as he was often 
irritable, angry, and isolated himself.  The veteran stated 
that he had no friends and was not close to his siblings.  
The veteran complained of sleep impairment, daily intrusive 
thoughts of Vietnam, exaggerated startle response, 
hypervigilance, avoidance symptoms, and poor concentration.  
The veteran stated that he was not emotionally close to his 
wife.  On mental status examination, although his mood was 
depressed and irritable, he displayed normal psychomotor 
activity, normal speech, normal thought processes, and normal 
thought content.  The examiner indicated at a GAF score of 45 
was assigned, "because it is within that range that persons 
have a serious impairment in social and occupational 
functioning."  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

VA treatment records dated in 2004 and 2005 consist of 
progress notes from group and individual therapy sessions, 
indicate the veteran was taking medication for his PTSD.  The 
overwhelming majority of the treatment notes describe the 
veteran as neatly groomed, communicative, and cooperative.  
The treatment notes establish intermittent complaints anger, 
social isolation, insomnia, and irritability.  Moreover, 
these records document the veteran's growing appreciation for 
his relationship with family members, despite ongoing 
communication problems.  For instance, in the most recent 
treatment note of record dated in July 2005, the veteran 
described his enjoyment at spending several weekends working 
with various family members during a project to fix his 
daughter's home.

The Board concludes that the medical evidence of record does 
not support an initial evaluation in excess of 50 percent for 
PTSD.  The overall disability picture from the veteran's PTSD 
does not meet the criteria for a 70 percent evaluation at any 
time during the adjudicative period.  The medical evidence of 
record does not document symptoms such as illogical speech, 
spatial disorientation, impaired impulse control, near-
continuous panic, obsessional rituals that interfere with 
routine activities, and neglect of personal appearance as 
contemplated for a 70 percent evaluation.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  A rating in excess of 50 
percent is provided for certain manifestations of the 
service-connected PTSD but the medical evidence reflects that 
those manifestations are not present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  The veteran has not required 
hospitalization due to this service-connected disability, and 
marked interference with employment was not shown, as the 
veteran worked for 30 years prior to retirement.  Id.  
Accordingly, the RO's decision not to refer this claim to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service was correct.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


